FILED
                                              United States Court of Appeals
                   UNITED STATES COURT OF APPEALS     Tenth Circuit

                         FOR THE TENTH CIRCUIT                   May 25, 2021
                       _________________________________
                                                            Christopher M. Wolpert
                                                                Clerk of Court
    ARTURO SOLIS,

          Petitioner - Appellant,
                                                      No. 20-1185
    v.                                      (D.C. No. 1:18-CV-02842-DDD)
                                                       (D. Colo.)
    M. A. STANCIL,

          Respondent - Appellee.
                      _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.
                _________________________________

         This appeal stems from the administration of Mr. Arturo Solis’s

convictions and sentences in state and federal courts. Mr. Solis filed a

federal habeas petition, claiming that authorities hadn’t properly credited

time on his federal sentence. The district court denied habeas relief, and

we affirm.




*
 This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
I.    Standard of Review

      This Court conducts de novo review of the denial of habeas relief.

See Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir. 2010).

II.   Sentence Computation

      While serving his state sentence, Mr. Solis was charged with a

federal offense. Doc. 55-1 at ¶ 7. The new federal charge led to his arrest

and temporary transfer to federal custody. This transfer required Mr. Solis

to spend roughly seven months in federal prison, where he waited for his

federal trial to start. Doc. 55-1 at ¶¶ 7, 13. Mr. Solis claims that his federal

sentence should have included at least some of the time in this seven-

month period. Appellant’s Opening Brief at 2–3. We disagree.

      The federal sentence did not start when Mr. Solis entered federal

custody. At that point, he had not been convicted in federal court, so he

could not have been serving a federal sentence. See 18 U.S.C. § 3584(a);

see United States v. Flores, 616 F.2d 840, 841 (5th Cir. 1980).

      The seven-month period ended with Mr. Solis’s federal sentencing.

In determining the sentence, the federal district court had to decide

whether the federal sentence would run concurrently with or consecutively

to the state sentence. The court decided to run the federal sentence

consecutively to the state sentence. So the court ordered that Mr. Solis

wouldn’t start serving his federal sentence until he had finished serving his

state sentence. Doc. 55-1 at ¶ 14. Given this order, Mr. Solis could not

                                       2
start serving his federal sentence until he finished serving his state

sentence. So he didn’t start serving his federal sentence until after the

seven-month period had expired.

      Mr. Solis claims that both the district court and prison authorities

erred because the federal sentence should have run concurrently with the

state sentence. But Mr. Solis waived these claims by omitting them in his

habeas petition. Owens v. Trammell, 792 F.3d 1234, 1246 (10th Cir. 2015).

      Even in the absence of waiver, however, these claims would fail for

two reasons. First, the sentencing court had discretion to run the sentences

consecutively. See 18 U.S.C. § 3584(a). Second, when a federal court has

ordered sentences to run consecutively, prison authorities cannot

unilaterally change the sentence. United States v. Miller, 594 F.3d 1240,

1242 (10th Cir. 2010). For both reasons, we would have rejected Mr.

Solis’s two claims even if he had not waived them.

      Affirmed.

                                    Entered for the Court




                                    Robert E. Bacharach
                                    Circuit Judge




                                      3